‫لجنة تكافؤ فرص العمل )‪(EEOC‬‬
‫و‬
‫فرع الحقوق المدنية في وزارة العدل‪ ،‬مكتب االستشارات الخاصة باألمور المتعلقة بالممارسات غير‬
‫العادلة المتعلقة بالمھاجرين)‪(OSC‬‬
‫ھل تعرف أين تذھب إذا ما تعرضت للتميز؟‬
‫ھنالك العديد من القوانين الفدرالية التي تحمي المتقدمين بطلبات التوظيف والعاملين ضد التمييز في الوظائف والتوظيف‪ .‬وتطبق الھيئات الفدرالية التي تحقق في أي‬
‫انتھاكات من ھذا القبيل لھذه القوانين واللوائح‪.‬‬
‫عادةً ال يعرف الناس أين يتوجھون لطلب المساعدة عند اعتقادھم بأنھم ضحية للتمييز‪ ،‬ألن عدة ھيئات قد تعنى بھذا الموضوع اعتمادا على نوع التمييز أو حجم‬
‫الجھة الموظفة‪ .‬ستساعدك ھذه النشرة على فھم أي جھة ولجنة حكومية ينبغي عليك التوجه واالتصال إذا ما شعرت أنك ضحية لعملية تمييز‪.‬‬

‫التمييز على أساس الجنسية‬
‫ما ھو التمييز الوظيفي على أساس الجنسية؟‬
‫بشكل عام يقع مثل ھذا النوع من التمييز عندما يعاملك صاحب العمل بشكل مختلف على أساس موطن والدتك أو أصولك‬
‫) سواء كان ذلك واقعيا أو ظنيا(‪ ،‬أو على أساس عرقك ‪،‬أو في بعض األحيان على أساس لكنتك في نطق اللغة اإلنجليزية أو على مقدرتك على تكلم اللغة‬
‫االنجليزية‪.‬‬
‫إن إحدى أمثلة التمييز على أساس بلد األصل ھو عندما يقوم أصحاب العمل بتوظيف العمال فقط لكون اللغة اإلنجليزية لغتھم األم‪ ،‬بغض النظر عن ما إذا كانت‬
‫اللكنة ستؤثر على مستوى أدائھم الوظيفي أو تتدخل فيه‪.‬‬
‫ما ھي اللجنة أو الجھة المسئولة التي يجب علي أن أتواصل معھا إذا أردت أن ارفع دعوى قضائية إذا اعتقدت أنني ضحية تمييز وظيفي على أساس بلد األصل؟‬
‫إذا كان لدى صاحب العمل على األقل خمسة عشرة موظف في جميع أنحاء الشركة ) وليس فقط في الموقع الذي تعمل فيه(‪ ،‬ينبغي عليك أن تتقدم بدعوى قضائية‬
‫إلى ‪ EEOC‬يمكنك االتصال على الھاتف المجاني‪ ، 1‐800‐669‐4000 :‬أو يمكنك زيارة موقع اللجنة االلكتروني ‪ www.eeoc.gov/field‬حتى تتمكن من‬
‫إيجاد أقرب مكتب في منطقتك‪.‬‬
‫أما إذا كان لدى صاحب العمل بين ‪ 4‬إلى ‪ 14‬موظف‪ ،‬ينبغي عليك أن تتقدم بدعوى قضائية إلى “المكتب االستشاري المتخصص" )‪ (OSC‬حيث يمكنك االتصال‬
‫على الخط الساخن المجاني ‪ 1‐800‐522‐7688‬من أجل طرح أسئلة تخص حقوقك‪ .‬أو يمكنك زيارة موقع “المكتب االستشاري المتخصص" على العنوان‬
‫التالي‪. www.justice.gov/crt/about/osc :‬‬

‫التمييز على أساس حالة الشخص فيما يخص الجنسية‬
‫ما ھو التمييز الوظيفي على أساس حالة الشخص فيما يخص الجنسية ؟‬
‫بشكل عام يقع مثل ھذا النوع من التمييز عندما يعاملك صاحب العمل بشكل مختلف على أساس أنك مواطن أميركي أم انك مھاجر ذو تصنيف آخر‪.‬‬
‫إن إحدى أمثلة التمييز على أساس حالة الشخص فيما يخص الجنسية ھو عندما يقوم أصحاب العمل بتوظيف فقط العمال الحاصلين على تأشيرة العمل فئة )ھـ‪1‬ب(‪.‬‬
‫ما ھي الھيئة أو الجھة المسؤولة التي يجب علي أن أتواصل معھا إذا أردت أن ارفع دعوى قضائية إذا اعتقدت أنني ضحية تمييز وظيفي على أساس حالة‬
‫الشخص فيما يخص الجنسية ؟‬
‫إذا كان لدى صاحب العمل على األقل أربعة موظفين في جميع أنحاء الشركة‪ ،‬ينبغي عليك أن تتقدم بدعوى قضائية إلى "المكتب االستشاري المتخصص" )‪.(OSC‬‬
‫يمكنك االتصال على الخط الساخن المجاني ‪ ،1‐800‐522‐7688‬من أجل طرح أسئلة تخص حقوقك‪ .‬أو يمكنك زيارة موقع “المكتب االستشاري المتخصص"‬
‫على العنوان التالي‪. www.justice.gov/crt/about/osc :‬‬

‫‪Arabic‬‬

‫التمييز في التعيين على أساس وثيقة اإلعتداء ‪) “E‐Verify” or I‐9‬التحقق اإللكتروني(‬
‫ما المقصود بإساءة استخدام الوثيقة؟‬
‫تقع إساءة استخدام الوثيقة عندما يطلب صاحب العمل ‪ ،‬عندما يقوم بالتحقق من قابلية التوظيف‪ ،‬معلومات أكثرمما يتيح القانون الفدرالي أو عندما يطلب معلومات‬
‫مختلفة عن تلك التي يتيحھا القانون الفدرالي‪ .‬أو عندما يرفض بعض الوثائق الصحيحة أو عندما يطلب من المتقدم للوظيفة تقديم وثائق مختلفة على أساس نوع‬

‫تأشيرته أو بلده األصلي‪ .‬و كذلك قد تقع إساءة استخدام الوثيقة عندما يميز صاحب العمل ضدك عندما يستخدم نظام التحقق اإللكتروني‪.‬‬
‫إن إحدى أمثلة إساءة استخدام الوثيقة ھو عندما تختار أن تبرز رخصة السوق و رقم الضمان االجتماعي بينما يطلب إليك صاحب العمل أن تبرز وثيقة اإلقامة‬
‫الدائمة أو ما يعرف بالغرين كارد ) البطاقة الخضراء(‪.‬‬
‫ما ھي الجھة التي يجب أن أتواصل معھا إذا ما أردت أن ارفع دعوى قضائية على أساس التمييز عن طريق إساءة استخدام الوثائق؟‬
‫أذا كان لدى صاحب العمل على األقل أربعة موظفين في جميع أنحاء الشركة‪ ،‬ينبغي عليك أن تتقدم بدعوى قضائية إلى "المكتب االستشاري المتخصص" )‪. (OSC‬‬
‫يمكنك االتصال على الخط الساخن المجاني ‪ ، 1‐800‐255‐7688‬من أجل طرح أسئلة تخص حقوقك‪ .‬أو يمكنك زيارة موقع “المكتب االستشاري‬
‫المتخصص" )‪ (OSC‬على العنوان التالي‪. www.justice.gov/crt/about/osc :‬‬

‫لديك حماية إضافية!‬
‫وفقا ً للقوانين الفدرالية إنك محمي من التمييز على أساس العرق‪ ،‬اللون‪ ،‬الجنس‪ ،‬اإلعاقة‪، ،‬الدين‪ ،‬العمر )إذا كنت فوق األربعين( و المعلومات الوراثية )التي‬
‫تضم تاريخ العائلة الطبي ( ‪ ,‬أنت كذلك محمي من االنتقام إذا ما اشتكيت من التمييز أو شاركت بنشاطات محمية بغطاء قانوني‪.‬‬
‫إذا كان لدى صاحب العمل على األقل خمسة عشرة موظف ‪ 151‬في جميع أنحاء الشركة )وليس فقط في الموقع الذي تعمل فيه(‪ ،‬ينبغي عليك أن تتقدم بدعوى‬
‫قضائية إلى "اللجنة األمريكية لتكافؤ فرص العمل" ‪ . EEOC‬يمكنك االتصال على الھاتف المجاني ‪ ، 1‐800‐669‐4000‬أو يمكنك الذھاب إلى موقع اللجنة‬
‫االلكتروني ‪ www.eeoc.gov/field‬حتى تتمكن من إيجاد أقرب مكتب في منطقتك‪.‬‬
‫و كذلك ھناك قوانين وتشريعات في بعض الواليات تحمي المتقدمين بطلبات العمل وأصحاب العمل من التميز على أساس العرق ‪ ،‬و اللون و الجنس و اإلعاقة‬
‫و الدين و العمر )سواء تجاوز أم لم يتجاوز سن األربعين(‪ ،‬و الميول الجنسية‪ ،‬والجنسية والتأشيرة و الجذور القومية و الحالة العائلية من بين أسس عدة‪ .‬و قد‬
‫تطبق ھذه القوانين على الشركات التي فيھا أقل من ‪ 15‬موظف‪.‬‬
‫و في بعض المناطق‪ ،‬يمكنك االتصال على رقم ‪ 311‬لالستعالم عن حقوقك اإلنسانية في مكان ما‪ ،‬أو االتصال بالھيئات و الجھات المسولة عن ممارسات التوظيف‬
‫العادلة التي تطبق القوانين ضد التمييز في التوظيف‪ .‬والبحث عبر شبكة اإلنترنت عن المزيد من المعلومات فيما يخص الجھات المختصة‪.‬‬

‫الحدود الزمنية‬
‫ھناك حدود زمنية صارمة مقررة لرفع شكوى بسبب التمييز في الوظائف‪ .‬وللمحافظة على قدرة "اللجنة األمريكية لتكافؤ فرص العمل" للتحرك نيابة عنك وحماية‬
‫حقك في رفع دعوى قضائية خاصة‪ ،‬إذا أصبح ذلك ھو خيارك األخير يتعين عليك االتصال باللجنة األمريكية لتكافؤ فرص العمل سريعا ً إذا شعرت بأنك تعرضت‬
‫للتمييز‪ .‬بعض القوانين تتطلب رفع دعوى قضائية خالل مدة أقصاھا ‪ 180‬يوما ً من الحدث‪ .‬و إذا ما إنتظرت أطول من ذلك فسوف تفقد حقك‪.‬‬
‫لإلجابة على أي تساؤالات أخرى عن حقك في التوظيف‪ ،‬اتصل على ‪ OSC‬على الخط الساخن والمجاني لمكتب االستشارات الخاص‪.1‐800‐255‐7688 :‬‬
‫تستطيع االتصال على الخط الساخن من الساعة ‪ 9‬صباحا ٌ حتى الخامسة مساءاً حسب توقيت المنطقة الزمنية الشرقية في أميركا الشمالية من صباح يوم االثنين إلى‬
‫مساء يوم الجمعة‪ .‬و سوف تحصل على مساعدة فورية‪ .‬وبإمكانك االتصال دون التعريف عن نفسك إذا ما شئت‪ .‬و كما إن خدمة الترجمة الشفوية متوفرة‪.‬‬
‫و كذلك يمكنك االتصال على “اللجنة األمريكية لتكافؤ فرص العمل" ‪ EEOC‬على الرقم‪.1‐800‐669‐4000 :‬‬
‫تستطيع االتصال على الخط الساخن من الساعة ‪ 7‬صباحا حتى الثامنة مساءا حسب توقيت المنطقة الزمنية الشرقية في أميركا الشمالية من صباح يوم االثنين إلى‬
‫مساء يوم الجمعة‪ .‬و سوف تحصل على مساعدة فورية‪ .‬و تستطيع أن تتصل كمجھول الھوية إذا ما شئت‪ .‬و كما إن خدمة الترجمة الشفوية متوفرة‪.‬‬
‫أذا كنت غير متأكد بأي جھة عليك االتصال‪ ،‬يمكنك اإلتصال على أي من الرقمين المذكورين سابقا ً وسوف نوجھك إلى المكتب واللجنة المناسبة لمساعدتك‪.‬‬
‫بالنسبة للتمييز على أساس العمر‪ ،‬يجب أن يكون عند صاحب العمل ‪ 20‬موظف على األقل في جميع فروع الشركة‬

‫‪1‬‬

